Citation Nr: 0117968	
Decision Date: 07/09/01    Archive Date: 07/16/01	

DOCKET NO.  00-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 and later rating 
decision by the Department of Veterans Affairs (VA) Buffalo, 
New York, Regional Office (RO) denying the veteran 
entitlement to service connection for a prostate cancer due 
to ionizing radiation exposure.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  There has been no demonstration of a causal relationship 
between the veteran's prostate cancer first shown many years 
after service and any incident of service including ionizing 
radiation to which he may have been exposed to therein.


CONCLUSION OF LAW

The veteran's prostate cancer was not incurred in or 
aggravated by service, nor may its incurrence during service 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
rewrites the 38 U.S.C.A. §§ 5100-5107 "duty to assist" 
provisions, to eliminate the well-grounded claim requirement, 
and to require the Secretary to provide additional assistance 
in developing all facts pertinent to a claim for benefits 
under Title 38 of the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the veteran was 
provided notice of the applicable laws and regulations.  The 
RO has collected all identified medical records and developed 
the case fully.  There is no indication in the record that 
there is any additional evidence that has not been associated 
with the claims file.  Therefore, the Board finds the veteran 
is not prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, the VA 
has satisfied its duty to notify and assist the veteran in 
this case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

The veteran's service medical records are devoid of 
complaints or findings referable to prostate cancer.  On the 
veteran's medical examination for service separation in 
January 1946, the veteran's genitourinary system was found to 
be normal.

Post service clinical records show that in late 1997 the 
veteran was evaluated by private clinicians for symptoms of 
nocturia and found on needle biopsy to have prostate 
carcinoma with extensive involvement of the right lobe of the 
prostate.

The evidence includes statements from service colleagues of 
the veteran essentially asserting that the veteran was 
stationed in Kure, Japan, in late 1945 as part of the United 
States occupation force.  During this time the veteran was 
involved with the collection and salvaging of usable material 
and equipment.  Such duties were reportedly performed without 
regard to any precautions against radiation exposure.

In December 1998 the Defense Threat Reduction Agency (DTRA) 
notified the veteran that a review of their records confirmed 
his participation with the occupation forces in Hiroshima.  
In a February 2000 followup letter to the veteran the DTRA 
specifically stated that their records indicated the veteran 
served with the 3rd Platoon, 236th Quartermaster Corps 
Salvage and Collection Company and was in the vicinity of 
Hiroshima from October 23 to December 6, 1945.  The DTRA 
added that his service in Kure, Japan, which is 9 miles from 
Hiroshima, qualified him as a member of the Hiroshima 
occupational force.

In April 2000 the RO submitted a request to the DTRA for a 
dose estimate for any radiation exposure that the veteran may 
have received as a result of his presence in and around 
Hiroshima, Japan, between October 23, 1945, and December 6, 
1945, as a member of the 3rd Platoon, 236th Quartermaster 
Corps Salvage and Collection Company.

In a letter dated in May 2000 the DTRA reported that their 
historical records confirmed the veteran as a member of the 
occupying force was present in the VA defined Hiroshima area 
between October 23 and December 6, 1945.  They stated that a 
scientific dose reconstruction titled Radiation Dose 
Reconstruction United States Occupational Forces in Hiroshima 
and Nagasaki, Japan, 1945-1946 (DNA 5512F) has determined the 
maximum possible radiation dose that might have been received 
by any individual who was either at Hiroshima or Nagasaki for 
the full duration of the American occupation (September 1945 
to March 1946 for Hiroshima).  Using all possible "worst 
case" assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion is less than 1 rem.  It was further 
stated that it is probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and the 
highest dose received by anyone was a few tenths of a 
millirem.

In June 2000 the RO referred the veteran's claim to the VA's 
Director of Compensation and Pension.  In its referral the RO 
noted the veteran's specific service in Japan and that he was 
diagnosed with prostate cancer in August 1997, 52 years after 
his radiation exposure in service.  Information obtained from 
the veteran, to include his family and employment history as 
well as his report of no radiation exposure prior to service, 
was also provided.

In July 2000 the Director of VA Compensation and Pension 
Service referred the veteran's claims folder to the 
Undersecretary for Health for review.  He noted that the 
veteran was diagnosed with moderately differentiated 
adenocarcinoma of the prostate and that the veteran's 
presence at Hiroshima for the full duration of the American 
occupation using all possible "worst case" assumptions would 
have resulted in a calculated dose of less than 1 rem for 
external radiation, inhalation and ingestion.  In a July 2000 
memorandum a VA physician acting on behalf of the VA Chief of 
Public Health and Environmental Hazards Office stated that 
the sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
Citing Health Effects of the Exposure to Low Levels of 
Ionizing Radiation (BEIRV, 316-317; Mettler and Upton Medical 
Effects of Ionizing Radiation, 2nd Edition, 1995, 168).  The 
opinion concluded that in light of the above, it was unlikely 
that the veteran's prostate cancer can be contributed to 
exposure to ionizing radiation in service.

In a July 2000 advisory opinion, the Director of Compensation 
and Pension Service stated as a result of the above medical 
opinion from the Undersecretary of Health and following a 
review of the evidence in its entirety it was his opinion 
that there was no reasonable possibility that the veteran's 
prostate cancer was the result of his exposure to ionizing 
radiation in service.

In November 2000 the veteran submitted several magazine 
articles into evidence which described the veterans' efforts 
to seek medical treatment and disability compensation from 
the Government following their exposure to ionizing 
radiation.

Also submitted into evidence in November 2000 was an 
additional lay statement signed by three of the veteran's 
service colleagues describing the duties and activities of 
the veteran's unit while stationed in Japan.  It was noted in 
this statement that members of the veteran's unit were 
"innocently exposed to whatever residue of the atomic 
explosion" and that they "were not advised of precautions nor 
given any protective garments, special washup facilities" nor 
provided monitors nor detectors.

Analysis

Under the provisions of 38 C.F.R. § 3.303(d), service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection can also be granted 
for certain chronic diseases, to include prostate cancer, if 
it becomes manifest within the first post service year under 
38 C.F.R. § 3.309(a).  Here, there is no medical evidence 
suggesting that the veteran's prostate cancer developed while 
he was serving on active duty or prior to 1987.  As prostate 
cancer was first clinically shown in the late 1980's, 
approximately 4 decades after service, it is too remote in 
time therefrom to attribute to service on either a direct 
basis or on a presumptive basis relating to chronic diseases 
provided by 38 C.F.R. § 3.309(a).

It is the veteran's primary contention that he was exposed to 
ionizing radiation as the result of his presence in and 
around Hiroshima as part of the occupation force in late 1945 
and that his prostate cancer a "radiogenic" is attributed to 
his presence in that environment.

Service connection for cancer, which is claimed to be 
attributable to ionizing radiation exposure during service, 
can be accomplished in three different ways.  Ramey v. Brown, 
9 Vet. App. 40, 44 (1996).  First, there are specific types 
of cancer, which may be presumptively service connected.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(d).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which will be service connected providing that certain 
conditions specified in that regulation are met.  Third, 
direct service connection can be established by showing that 
the disability was incurred or aggravated in service or was 
the result of disease or injury in service.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The claim of service connection for prostate cancer under a 
theory of direct service connection has already been 
discussed above.  For the claim to qualify under the 
presumptive provisions of 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.309(d), the veteran must have suffered from a cancer 
listed therein.  Prostate cancer is not included in the list.  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2)(i-xv).  
Therefore, neither § 1112 nor 38 C.F.R. § 3.309(d) is 
available to the veteran.

Under 38 C.F.R. § 3.311(b) prostate cancer is considered a 
"radiogenic disease".  38 C.F.R. § 3.311(b)(2)(xxiii).  Under 
this regulation when it is determined that; (i) a veteran was 
exposed to ionizing radiation as a result of or participation 
in the atmospheric testing of nuclear weapons, the occupation 
of Hiroshima or Nagasaki, Japan, in September 1945 until July 
1946 or other activities as claimed; (ii) the veteran 
subsequently developed a radiogenic disease; and (iii) such 
disease becomes manifest within the period specified in 
paragraph (b)(5) of this section [for prostate cancer 
"five years or more after service"]; the claim will be 
"referred...for further consideration in accordance with 
paragraph (c) of this section."   38 C.F.R. § 3.311(b)(iii).  
Paragraph (c) of 38 C.F.R. § 3.311 provides for further 
development of the claim.

This further development by the RO resulted in the July 2000 
opinion by the office of VA Chief Public Health and 
Environmental Hazards Office that it was unlikely that the 
veteran's prostate cancer could be attributed to ionizing 
radiation in service.  Such opinion was then adopted by the 
Compensation and Pension Service Director following a review 
of the evidence in its entirety.

Following a review of the entire evidentiary record by the 
Board, it is concluded that the preponderance of the evidence 
is against the veteran's claim for service connection for 
prostate cancer based on radiation exposure in service.  The 
radiation dose reconstruction shows that the veteran was 
exposed to less than 1 rem.  The record contains no radiation 
dose information from the veteran and the veteran has 
provided the Board with no reasonable basis for rejecting the 
radiation dose information provided by the DTRA.  VA medical 
opinions based upon this likely level of radiation exposure 
and on quantitative analysis in recent scientific studies is 
clearly against the veteran's claim.  Contrary opinion of a 
competent nature has not been presented.  Consequently, the 
Board concludes that service connection for prostate cancer 
secondary to exposure to ionizing radiation as claimed is not 
warranted.

In sum, the evidentiary record before the Board provides no 
basis under the theory of entitlement articulated by the 
United States Court of Appeals for Veterans Claims in Ramey, 
supra, for granting the benefits sought.  The appeal must 
thus be denied.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.  
38 U.S.C.A. §§ 1155, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).   

The Board notes that the veteran's representative has 
requested that the Board secure an "Independent Medical 
Evaluation" regarding the veteran's claim.  However, the 
Board finds no need to obtain an independent expert medical 
opinion, as the veteran's case does not involve a degree of 
medical complexity or controversy such that further 
evaluation is warranted.  See 38 U.S.C.A. § 7109(a) (West 
1991).


ORDER

Service connection for prostate cancer due to ionizing 
radiation exposure is denied.



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals



 

